Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,949,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of pending application are broader than those of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method for predicting downtime using a machine learning component based on a generated signature, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc.]
	receiving a trained machine learning component that has been trained with historic data that represents a series of events that occurred within a plurality of heterogeneous systems over a plurality of periods of change for the heterogeneous systems; [Abstract idea of collecting data.]

	predicting, using the trained machine learning component, one or more defects for the first heterogeneous system based on the identified one or more irregularities; and [Abstract idea of analyzing data.]
	generating, using the predicted defects, a downtime prediction for the first heterogeneous system while being updated or patched. [Abstract idea of analyzing and outputting results of data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 2 recites the following:
	The method of claim 1, wherein the heterogeneous systems comprise different mixes of modules, and the first heterogeneous system comprises a first mix of modules. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 3 recites the following:
	The method of claim 2, wherein the predicting comprises correlating an identified irregularity for a first module among the first mix of modules to a defect for a second module among the first mix of modules, and the defect for the second module is downstream from the irregularity for the first module. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 4 recites the following:
	The method of claim 3, wherein the series of events that occurred within the plurality of heterogeneous systems over the plurality of periods of change comprise ordered steps for a patch or update of at least one module of the plurality of heterogeneous systems, and the current signature represents a runtime series of events that occur within the first heterogeneous system while one or more of the first mix of modules is updated or patched. [Abstract data types and abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 5 recites the following:
	The method of claim 3, wherein, based on a given set of ordered steps for a patch or update of at least one or more of the first mix of modules, the defect for the second module is downstream from the irregularity for the first module when the defect is associated with a first step for the given set of ordered steps and the irregularity is associated with a second step for the given set of ordered steps, the first step being after the second step in the order. [Abstract data types and abstract idea of analyzing data.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 6 recites the following:
	The method of claim 5, wherein the defect for the second module comprises one or more of a failed update to a component of the first heterogeneous system, an error generated when a module of the first heterogeneous system passes an object, value, or piece of data in a software call, a failed system health diagnostic, and an aborted process. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 7 recites the following:
	The method of claim 6, where at least a portion of the one or more identified irregularities comprise defects. [Abstract idea of analyzing abstract data type.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 8 recites the following:
	The method of claim 3, wherein, the base signature represents a baseline series of events that occurred within one or more the plurality of heterogeneous systems over one or more periods of change, and the base signature comprises a base temporal signature that represents a timing for the baseline series of events and a base functional signature that represents an ordered sequence for the baseline series of events. [Abstract idea of analyzing abstract data type.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 9 recites the following:
	The method of claim 8, wherein a plurality of logs files are sequenced to generate the base signature. [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 10 recites the following:
	The method of claim 3, wherein the trained machine learning component comprises a nearest neighbor component or a hidden markov model. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 11 recites the following:
	The method of claim 10, further comprising: training the machine learning component with historic training data that comprise log files which represent a series of events that occurred within the plurality of heterogeneous systems while one or more modules of the heterogeneous systems were being updated or patched. [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claims 12-19 are rejected based on similar rationale given to claims 1-8.
	Claim 20 is rejected based on similar rationale given to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vikjord et al. US 2018/0307582 A1 (hereinafter “Vikjord”), in view of Fox US 2021/0342142 (hereinafter “Fox”).
	Regarding claim 1, Vikjord teaches: A method for predicting downtime using a machine learning component based on a generated signature, the method comprising: [0005: “a method for determining whether a detected issue in a software system is a bug or a false positive.”]
	receiving a trained machine learning component that has been trained with historic data that represents a series of events that occurred within a plurality of heterogeneous systems over a plurality of periods of change for the heterogeneous systems; [0005: “This method includes receiving information about a detected issue and comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new.” Note, the Background section anticipates using the inventive method in a heterogeneous system: “[as] software systems grow in complexity and are distributed across a number of different platforms, interoperability between components becomes subject to intermittent failures…” See paragraph 0001. Note, see paragraph 0024 for details on a trained machine learning component: “each model in the evaluation component may interact with the storage component and the feature generation component and be updated and trained as new data becomes available.”]
	comparing a current signature for a first heterogeneous system to a base signature to identify irregularities, [0005: “This method includes receiving information about a detected issue and comparing 
	wherein the base signature represents a baseline series of events and the current signature represents a runtime series of events that occur within the first heterogeneous system; [FIG. 1 and 0034: “The data feeding component 120 may also be configured to generate a fingerprint of the various issues 115 via a binning functionality. Once the fingerprint of the issue 115 has been established, it is compared against fingerprints of other issues 115 that have already been reported to the data feeding component 120…. In some cases, binning allows for the generation of various temporal statistics (e.g., number of weekly, monthly, and lifetime hits) of various issues 115 that may be present in the software system.”]
	predicting, using the trained machine learning component, one or more defects for the first heterogeneous system based on the identified one or more irregularities; and [0005: “The information about the detected issue is also provided to a feature generation component that generates a feature vector for the detected issue. The feature vector may then be provided to an evaluation component that analyzes the feature vector to determine a probability that the detected issue is a bug.” Also see FIG. 1 and 0045: “In the examples described herein, the evaluation component 155 is used to determine a probability or otherwise predict whether the received feature vector 150 is associated with a bug or whether it is associated with a false positive.”]
	Vikjord does not expressively disclose generating, using the predicted defects, a downtime prediction for the first system while being updated or patched, however, does teach a model may “present… predictions to a client” (Vikjord, par. 0060)
	Fox teaches: generating, using the predicted defects, a downtime prediction for the first system while being updated or patched. [0061: “ECU 112 may be configured with software instructions for fault 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Vikjord’s model which may present predictions to a client in a heterogeneous system with Fox’s method for downtime prediction. One would have been motivated to have combined the prior arts because for brevity Vikjord does not exhaustively list all possible predictions that can be presented to a client and one with skill would find Fox’s downtime prediction to be a suitable prediction.
	Regarding claim 2: The method of claim 1, wherein the heterogeneous systems comprise different mixes of modules, and the first heterogeneous system comprises a first mix of modules. [Vikjord, 0019: “many different software components may be subjected to various testing processes to ascertain whether a change in one software component negatively impacts another component and/or whether the change negatively impacts the system as a whole. In some cases, integration of various software components may be tested as new software is built and/or as existing software components are modified.” In other words, heterogeneous software components. Also see Background section. Note Applicant’s specification defines heterogeneous system in a similar manner.]
	Regarding claim 3: The method of claim 2, wherein the predicting comprises correlating an identified irregularity for a first module among the first mix of modules to a defect for a second module among the first mix of modules, and [Vikjord, 0038: “In some instances, there may be many different classes of issues that exist in a software system….Accordingly, each feature generator 145 in the feature generation component 140 may be configured specifically for each type of issue.”; 0044: “Although a one-to-one correspondence is mentioned, a feature generator 145 may provide feature vectors 150 to many different models 160. Likewise, a single model 160 may receive feature vectors 150 from various different feature generators 145.”; and 0045; “the evaluation component 155 is used to determine a See illustration figure 1.]
	the defect for the second module is downstream from the irregularity for the first module. [Vikjord, 0045: “method includes receiving information about a detected issue and comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new.” In other words, the method can detect if an issue has been previously identified or if it is new. i.e., a downstream issue or an upstream issue.]
	Regarding claim 4: The method of claim 3, wherein the series of events that occurred within the plurality of heterogeneous systems over the plurality of periods of change comprise ordered steps for a patch or update of at least one module of the plurality of heterogeneous systems, and the current signature represents a runtime series of events that occur within the first heterogeneous system while one or more of the first mix of modules is updated or patched. [Vikjord, 0028: “Over time, the software system, or various components of the software system, may be updated by developers. As the updates are being performed, the various components of the software system may be tested (separately or with other software and/or hardware components) to determine whether an update to one component will negatively impact another component of the software system and/or the software system as a whole.” In summary, the inventive method is used to check if software updates will negatively impact a software system.]
	Regarding claim 8: The method of claim 3, wherein, the base signature represents a baseline series of events that occurred within one or more the plurality of heterogeneous systems over one or more periods of change, and the base signature comprises a base temporal signature that represents a fingerprints of other issues 115 that have already been reported to the data feeding component 120…. In some cases, binning allows for the generation of various temporal statistics (e.g., number of weekly, monthly, and lifetime hits) of various issues 115 that may be present in the software system.” (Emphasis added)]
	Regarding claim 9: The method of claim 8, wherein a plurality of logs files are sequenced to generate the base signature. [Vikjord, 0032: “Once the issues 115 are received, the data feeding component 120 transforms the information about the issue 115 into a structured schema that facilitates storage. In some cases, the information about the issue 115 handled by the data feeding component 120 includes stack traces, crash dumps and so on.” Also see 0034: “fingerprints of other issues 115 that have already been reported to the data feeding component 120…” In summary, data feeding component is responsible for initially formatting issues 115 so fingerprints can be generated.]
	Regarding claim 10: The method of claim 3, wherein the trained machine learning component comprises a nearest neighbor component or a hidden markov model. [Vikjord, 0048: “model could be a k-nearest neighbor (KNN) ranker trained in an online fashion.”]
	Regarding claim 11: The method of claim 10, further comprising: training the machine learning component with historic training data that comprise log files which represent a series of events that occurred within the plurality of heterogeneous systems while one or more modules of the heterogeneous systems were being updated or patched. [Vikjord, 0031: “If one or more monitors 110 in the automation lab detects an issue, raw information about the issue 115 is transmitted to a data feeding component 120.”; and 0034: “Once the fingerprint of the issue 115 has been established, it is compared against fingerprints of other issues 115 that have already been reported to the data feeding 
	Claims 12-15 and 19 are rejected based on the same citations and rationale given to claims 1-4 and 8
	Claims 20 is rejected based on the same citations and rationale given to claim 1.
Examiner’s Comments
No prior art rejections were given in this Office action to claims 5-7 and 16-18. The prior art does not teach nor suggest claim 5 limitations as follows:
	The method of claim 3, wherein, based on a given set of ordered steps for a patch or update of at least one or more of the first mix of modules, the defect for the second module is downstream from the irregularity for the first module when the defect is associated with a first step for the given set of ordered steps and the irregularity is associated with a second step for the given set of ordered steps, the first step being after the second step in the order.
	Claims 6-7 depend from claim 5 and therefore include its base limitations. Claims 16-18 recite similarly to claims 5-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113